DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated September 13, 2022. Claims 1-10 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 8, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
In response to Applicant’s amendments dated September 13, 2022 Examiner withdraws the previous objections to the Abstract; maintains the previous objections to the Specification; withdraws the previous claim objections; withdraws the claim interpretation for the deleted limitation algorithmic constraint module… previously found in claim 4; maintains the remaining interpretations under 35 U.S.C. 112(f); withdraws some of the previous rejections under 35 U.S.C. 112(b); maintains the majority of the previous rejections under 35 U.S.C. 112(b); maintains the previous rejections under 35 U.S.C. 101; and maintains the previous prior art rejections.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. 

Applicant argues that claim 1 is directed toward a test method, because it recites that the method is a test method; see Response at p. 8. Examiner is still unclear as to what is being tested, if anything. The steps appear to be sending and receiving information by the system from the system, but there is no clear indication of what is changing or actually happening at each step. The first step indicates that the system receives input data representative of the state of the air traffic. However, the preamble indicates that the system is also delivering the same information related to air traffic, as a function of input data, and the preamble also indicates that that same information was already received by the system that delivered it. The second step appears to be sending, via the system, the data to an electronic test device which is part of the system. Again, the sending and receiving is done by the same system. The third step appears to provide the system with instructions based on the information which may actually be instructions which is provided by the system. The last step appears to be processing the instructions which may or may not be the same as the information that was already received from itself and sent to itself and processed by itself. Essentially, Examiner is unable to discern any step which indicates a test is being performed. Simply stating that a test is performed without any actual steps corresponding to a test results in limited patentable weight being given to the term “test.” 
Additionally, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [0003] which Examiner notes is background information and not a summary or description of the invention) are not recited in the rejected claim(s); see Response at p. 7-8.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Because it is still unclear how the claims are directed toward a method of testing anything, Examiner maintains the previous corresponding rejections.

The next several statements by Applicant appear to be indicating how Examiner should interpret the claims without actually amending the claims to preclude the other possibilities which results in all of the claims still having multiple indefiniteness issues; see Response at p. 8-10. Merely stating how to interpret a claim is insufficient for clarifying the scope of the claims. Therefore, Examiner remains unpersuaded and maintains the corresponding rejections. 

Applicant argues that claim 10 should not be rejected as being unclear, because a platform is not limited to a single device; see Response at p. 10-11. Examiner respectfully disagrees. A test platform is well-known in the art to be the hardware/software combination for hosting an application/service/series of software steps. In other words, it is not considered to be any different than a storage medium which is generally considered an apparatus. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

The remaining arguments/statements corresponding the previous prior art rejections are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. 

Applicant asserts that the claims are directed toward a method of testing an air traffic control electronic system in the same way previously carried out by a human in order to reduce potential error and that the electronic test device simulates the behavior of an air traffic controller which are not abstract ideas; see Response at p. 11. More specifically, Applicant appears to be arguing that the labor intensiveness and propensity for human error precludes the methods from being done mentally; see Response at p. 11. Examiner respectfully disagrees. The claims neither require a vast amount of data to be processed mentally nor do they require any challenging mental calculations or data translations. Because the claims themselves do not require the laborious steps asserted by Applicant, the argument is unpersuasive, and Examiner maintains the corresponding rejections.

Applicant argues that the claims integrate the abstract idea into a practical application; see Response at p. 11-12. More specifically, Applicant argues that the claims are integrated into the technical field for testing and validating an air traffic control electronic control system and that the testing requires providing and receiving between two distinct entities including the system and the electronic test device; see Response at p. 12. Examiner respectfully disagrees. First, the electronic device cannot be considered a separate entity from the system, because the electronic device is claimed as being part of the system. Second, the electronic device is interpreted as having a processor and memory as structure which appear to be the same processor and memory used as structure for the overall system. Third, there is no implementation of the resulting data for any practical use. Because there are not actually two separate entities claimed which communicate with one another and there does not appear to be any other practical application claimed, Applicant’s arguments are unpersuasive, and Examiner maintains the corresponding rejections. 

Applicant argues that Bahrami does not teach that the model was obtained by learning a neural network based on a set of past air traffic control information; see Response at p. 13. More specifically, Applicant argues that Bahrami discloses other forms of data for training purposes; see Response at p. 13. While Examiner agrees that additional information is used for training purposes, Bahrami does also discuss using past instances of vehicle tracks and other forms of past vehicle data for training of, for example, a multilayer neural network; see Bahrami at [0023]. Furthermore, the claims do not require the alleged missing limitations and are much more broad that the assertions made by Applicant. Because Bahrami does in fact disclose the use of past data for control of the vehicle, Examiner asserts that the two types of neural networks and inputs are equivalents. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that Bahrami does not disclose the use of a deep learning neural network; see Response at p. 13. More specifically, Applicant argues specific details that are not claimed, so Examiner will address the broader assertion by Applicant. Bahrami specifically discloses “the vehicle intent prediction model could use a multilayer perceptron, which is a feed forward neural network”; see Bahrami at [0023]. A deep neural network is merely a neural network having at least two layers. A multilayer perceptron classified as a neural network is equivalent to a deep neural network as it is simply a different name for the exact same thing. Because Bahrami does actually disclose a deep neural network, Examiner is unpersuaded by Applicant’s arguments and maintains the corresponding rejections. 

Applicant additionally argues that the algorithmic model disclosed in Bahrami is not equivalent to the one claimed, because it is not for automatic determination of air traffic control instructions; see Response at p. 13. Examiner notes that the claims do not recite that the algorithmic model is for automatic determination of air traffic control instructions and instead merely requires that the model be capable of automatically determining instructions as a function of information related to air traffic. Being related to air traffic is a very broad limitation which does not require the level of specificity asserted by Applicant. However, Bahrami is directed toward past information of vehicles which may, for example, be air vehicles, and some of the historical information may be from air traffic controllers; see Bahrami at least at Fig 1-Fig. 2 and [0029]. Because Bahrami does actually teach the limitation, Examiner remains unpersuaded and maintains the corresponding rejections.

The remaining rejections are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasons. Therefore, Examiner maintains all of the corresponding rejections. 

Specification
Under MPEP 1.52(b)(6), 
Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.

The disclosure is objected to because of the following informalities: the format of the specification does not conform with MPEP 1.52(b)(6).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	an air traffic control electronic control system… in claims 1-10. Examiner notes that the structure “computer” is for the training of the neural network and not for execution of the method making it insufficient structure within the claim. However, Structure for these limitations may be found at least at p. 6, Ln. 6. 
b.	an algorithmic model (63)… in claims 1, 3, 5-6, and 8-9. Structure for this limitation may be found at least in p. 7, Ln. 25-28 of the present specification; the algorithmic model is a neural network stored in the memory of the electronic test device which also comprises a processor (i.e., software plus computer). 
c.	electronic test device… in claims 1 and 6-10; Structure for this limitation may be found at least in p. 7, Ln. 25-28 of the present specification; the electronic test device comprises a processor and a memory.
d.	the securing model… in claim 4. Structure for this limitation  Structure for this limitation may be found at least in p. 7, Ln. 25-28 of the present specification; the algorithmic model is a neural network stored in the memory of the electronic test device which also comprises a processor (i.e., software plus computer).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. First, Examiner is unable to find support for validate instructions to be bad practices. In fact, the specification indicates that bad practices are invalidate and not used; see p. 11, Ln. 35-p. 12, Ln. 2 of the instant specification. Second, Examiner is unable to find support for the validated bad practices to be included in the instructions provided by the test electronic device. Third, Examiner is unable to find support for a system having both a securing model and an algorithmic model, because the specification defines the securing model as the learned neural network and the algorithmic model is defined as the same. For purposes of this Action, Examiner is interpreting the terms to be interchangeable. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited which fail to clearly define the method, apparatus, and/or system.
Examiner has attempted to address all of the issues below. However, the amount of indefinite language throughout the claims makes essentially all of the limitations within all of the claims indefinite. Appropriate action is required.

For claims 1-10, it is unclear what the “test” is referring to. For example, claim 1 recites a test method for… yet there do not appear to be any steps relating to a test. For purposes of this Action, Examiner is not giving weight to the label of “test” for any of the claims.

Claim 1 recites A test method for an air traffic control electronic control system delivering information related to air traffic established as a function of input data representative of a state 5of the air traffic received by said system, said system further receiving, and processing, in an operational phase, air traffic control instructions that are provided to it by at least one air traffic controller…. 
a.	It is unclear whether it is the method for delivering information relative to the air traffic control or if it is the control system which is configured to deliver information relative to the air traffic control.
b.	It is unclear what is established as a function of input data. For example, the method may be processed as a function of input data or the delivering information may be established as a function of input data. 
c.	It is unclear what is representative of the state of the air traffic control. For example, the method may be representative of the air traffic control, the system may be representative of the air traffic control, the information may be representative of the air traffic control, the input data may be representative of the air traffic control, and/or some other interpretation may be required.
d.	It is unclear how an air traffic control may be received by the system. For purposes of this Action, Examiner in interpreting air traffic control to simply be a data transfer. 
e.	It is unclear whether the air traffic controller is part of the system, because the system is used to deliver air traffic control information and it is also receiving and processing data provided by the air traffic controller. 
f.	It is unclear if the claim is intended to be interpreted as a method or as a system claim. 
	For purposes of this Action, Examiner is interpreting claim 1 to be a method claim and is interpreting the recited section of the claim above to be the preamble of the claim. The preamble of the claim is given limited patentable weight, because it does not recite any steps of the method. 

Claim 1 recites 
- receiving by said system of input data representative of the state of air traffic; 
- establishing by said system of information relative to the air traffic as a function of said input data and delivery by said system of said information to an electronic test device of the system; 
- determining by said electronic test device of the system, as a function of the delivered information, of air traffic control instructions and providing said system with said instructions; 
- receiving and processing of said instructions by said system….
a.	It is unclear how the system may deliver information created by itself to itself. For purposes of this Action, Examiner is interpreting the creation of the information to be the reception of the information.
b.	It is unclear, in view of the specification, what the difference is between the air traffic control instructions and the air traffic control information, because both appear to mean air traffic data. For purposes of this Action, Examiner is interpreting the terms to be interchangeable. 
c.	It is unclear what the difference is between the input data, the information, and the instructions. For purposes of this Action, Examiner is interpreting all of the terms to be interchangeable. 

Claim 1 recites the limitation according to which said electronic test device includes an algorithmic model for automatically determining instructions as a function of information relative to the air traffic, said model having been obtained during a learning phase, carried out by computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information relative to the air traffic associated with said instructions. 
a.	It is unclear if this limitation is part of the method and/or whether this part of the claim is intended to happen prior to the previously recited steps. For purposes of this Action, Examiner is interpreting this section to not be part of the method.
b.	It is unclear whether the algorithmic model is intended to be an output of the neural network, which would result in a potential enablement rejection, or if the algorithmic model is intended to have been developed at the same time the neural network was trained. For purposes of this Action, Examiner is interpreting this limitation to mean that the algorithmic model was developed at the time the neural network was trained. 

Claim 1 recites at least one air traffic controller twice. It is unclear if these limitations are intended to relate to the same or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element.

Claim 1 recites the limitation the air traffic associated with said instructions.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 recites an electronic air traffic control system and an air traffic control electronic control system. It is unclear if these limitations are intended to relate to the same or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element. Claims 3 and 5 are rejected under similar reasoning.

Claim 2 recites an air traffic control electronic control system and an air traffic control electronic control system. It is unclear if these limitations are intended to relate to the same or different claim elements. For purposes of this Action, Examiner is interpreting them to relate to the same claim element. Claims 3-5 are rejected under essentially the same reasoning. 

Claim 3 recites at least one element, element form among a plurality elements of the same type, and said element from among the plurality elements of the same type. It is unclear whether the at least one element relates to the other two limitations. For purposes of this Action, Examiner is interpreting these limitations to be related. However, it is also unclear how several elements may be a sub-category of at least one element when the at least one element only requires one element and the several elements requires a greater number than one element. Claim 8 is rejected under essentially the same reasoning.

Claim 3 recites the limitations the same type, the learning, and the instructions previously provided by…. There is insufficient antecedent basis for each of these limitations in the claim. Claim 8 is rejected under essentially the same reasoning. 

The terms good practices and bad practices in claim 4 are relative terms each of which renders the claim indefinite. The terms good practices and bad practices are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because good and bad practices may constantly have changing definitions as, for example, a neural network is trained and/or as criteria is added/subtracted in a given algorithm, it is unclear which practices may be considered good or bad by a user or by an AI. Amending to include set ranges and or minimums/maximums is recommended. For purposes of this Action, Examiner is interpreting all data as belonging to either good practices or bad practices and all data as being validated data. 

Claim 4 recites the instructions. It is unclear what the instructions refer to. As previously noted, variations of the term instructions is found throughout the claims and it is unclear which are related to one another and which are intended to be new instructions. For purposes of this Action, Examiner is interpreting all of the instructions as the same data.

Claim 5 recites said instructions along with several other limitations reciting instructions. It is unclear which limitation said instructions is referring to. For purposes of this action, Examiner is interpreting the limitation to relate to the set of instruction previously provide to the system… recited earlier in the claim.

Regarding claim 5, it is unclear how a test method may include a phase prior to the test phase. For purposes of this Action, Examiner is not giving patentable weight to any limitations recited as happening prior to the method or after the method, because such limitations would fall outside the scope of the claim.

Regarding claim 5, it is unclear what is being carried out by the computer. For purposes of this Action, Examiner is interpreting the algorithmic model to be carried out by the computer. 

Claim 5 recites as a function of said stored set of instructions and said stored information relative to the air traffic and associated with said instructions. It is unclear what claim element this phrase is supposed to connect to. For purposes of this Action, Examiner is interpreting this limitation to be relating to the algorithmic model. 

Claim 5 recites at least one air traffic controller twice and the air traffic controller once. It is unclear whether these limitations all relate to the same claim element or not. For purposes of this Action, Examiner is interpreting these limitations to relate to the same claim elements. 

Claim 5 recites the limitations the test method, the air traffic, said set of instructions, and said stored information. There is insufficient antecedent basis for each of these limitations in the claim. 

Claim 6 is rejected under much of the same reasoning as recited above in relation to claim 1. 

Claim 7 is rejected under much the same reasoning as recited above in relation to claim 2.

Claim 8 is rejected under much the same reasoning as recited above in relation to claim 3.

Claim 9 is rejected under much of the same reasoning as recited above in relation to claim 1. 

Claim 10 is rejected under much of the same reasoning as recited above in relation to claim 1. Additionally it is unclear how an apparatus may comprise a system. Appropriate action is required. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, claim 6 is directed toward an apparatus, and claim 9 is directed to an apparatus. Therefore, each of the independent claims 1, 6, and 9 along with the corresponding dependent claims 2-5, 7-8, and 10 are directed to a statutory category of invention under Step 1.
Examiner notes that many, if not all, of the claims belong to more than one statutory category resulting in clarity issues within most of the claims. Amendments to remedy the clarity issues associated with the statutory categories are required. 

Under Step 2A and Step 2B, the independent claims 1, 6, and 9 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes and/or organizing human activity. The language of independent claim 1 is used for illustration: A test method for an air traffic control electronic control system delivering information relative to air traffic control established as a function of input data representative of the state of the air traffic control received by said system, said system further receiving, and processing, in the operational phase, air traffic control instructions that are provided to it by at least one air traffic controller, 
wherein said method comprises, during a test phase of said system, the following steps: 
- reception by said system of input data representative of the state of air traffic (a person may look around and receive visual/auditory/tactile data associated with air traffic); 
- establishment by said system of information relative to the air traffic as a function of said input data and delivery by said system of said information to an electronic test device of the system (a person may mentally note the information); 
- determination by said electronic test device of the system, as a function of the delivered information, of air traffic control instructions and providing said system with said instructions (a person may mentally note where the planes may go and may think about data associated with the planes. Examiner notes that “instructions” may be considered simply “data” as per the instant specification at least at p. 1. Ln. 20-21); 
- reception and processing of said instructions by said system (a person may think about the data); 
according to which said electronic device includes an algorithmic model (63) for automatically determining instructions as a function of information relative to the air traffic, said model having been obtained during a learning phase, carried out by computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information relative to the air traffic associated with said instructions (a person may receive and analyze data mentally).


Under Step 2A, Prong One, independent claims 1, 6, and 9 recite, in part, a method, an apparatus, and an apparatus. Other than reciting a controller, an electronic test device, a computer, a neural network, and a deep learning neural network, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 6, and 9 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 6, and 9 recite the additional elements of an electronic test device, a computer, a neural network, and a deep learning neural network.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements an electronic test device, a computer, a neural network, and a deep learning neural network are not integrated into the claims as a whole, claims 1, 6, and 9 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 6, and 9 are not patent eligible. 

Dependent claims 2-5, 7-8, and 10 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-5, 7-8, and 10, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-5, 7-8, and 10  are patent ineligible.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0314692 (hereinafter, “Bahrami”; previously of record).

Regarding claim 1, Bahrami discloses a test method for an air traffic control electronic control system delivering information related to air traffic established as a function of input data representative of a state of the air traffic received by said system, said system further receiving, and processing, in an operational phase, air traffic control instructions that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]), 
wherein said method comprises, during a test phase of said system, the following steps: 
- receiving by said system of input data representative of the state of air traffic (see at least Fig. 1, [0013], and [0021]; input data including via surveillance and navigation systems which include information relating to the aircraft’s trajectory and another aircraft’s trajectory (i.e., representative of the state of air traffic) may be received); 
- establishing by said system of information relative to the air traffic as a function of said input data and delivery by said system of said information to an electronic test device of the system (see at least Fig. 1 and [0013]; the input data is used to generate trajectories of, for example, two aircrafts and the information may be sent to the computer processor (i.e., electronic test device)); 
- determining by said electronic test device of the system, as a function of the delivered information, of air traffic control instructions and providing said system with said instructions (see at least Fig. 6, [0020], and [0023]-[0030]; the vehicle intent prediction model input data (i.e., information) is determined and provided to the system. Examiner notes that “instructions,” as per the present specification, may simply mean “data”; see Instant Specification at least a p. 1, Ln. 20-21); 
- receiving and processing of said instructions by said system (see at least Fig. 6, [0020], and [0023]-[0030]; the input data (i.e., information) is received and processed); 
according to which said electronic test device includes an algorithmic model for automatically determining instructions as a function of information related to the air traffic, said model having been obtained during a learning phase, carried out by a computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information related to the air traffic associated with said instructions (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network).

Regarding claim 2, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses further comprising, during the test phase, detecting of one or more nonconformities of the system as a function of a behavior of the system (see at least Fig. 6 and [0033]; anomalies may be detected based on the behavior of the system).

Regarding claim 3, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses wherein the algorithmic model for automatically determining instructions has been learned in order to determine instructions specific to at least one element, as a function of a determination by element from among a plurality of elements of the same type, during the learning of the instructions previously provided by at least one air traffic controller to the system and of the information related to the air traffic control associated with said instructions, said element from among the plurality of elements of the same type being a geographical sector from among a plurality of geographical sectors and/or an air traffic controller role from among a plurality of roles and/or a functionality of the electronic control system of the air traffic from among a plurality of functionalities of said system (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0012], [0017], [0019], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network. The elements may include, for example, regions of air space (i.e., geographic sectors) and/or any number of vehicle intent data such as that described at least in [0019]).

Regarding claim 4, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses further comprising the steps of: 
- determining a securing model configured to validate instructions as good practices or to validate instructions to be bad practices (see at least Fig. 6 and [0033]; as an example, when the actual intent differs from the predicted intent (i.e., the model determines data showing non-compliance with the rules of air traffic requirements), an alert is generated which indicates as much); and
- applying the securing model to the instructions previously supplied by at least one air traffic controller to identify instructions identified as good practices and instructions considered as bad practices (see at least Fig. 3, Fig. 6, [0023] and [0033]; the data which diverges from the expected data is not added to the past model data and, instead, results in an alert indicating non-compliance); 
- wherein the instructions previously provided to the air traffic control system by the at least one air traffic controller to determine the instructions by the test electronic device are only the instructions previously provided that have been validated by the securing model (see at least Fig. 3, Fig. 6, [0023] and [0033]; the data which diverges from the expected data is not added to the past model data and, instead, results in an alert indicating non-compliance).

Regarding claim 5, Bahrami discloses all of the limitations of claim 1. Additionally, _ discloses comprising, in a phase preliminary to the test phase, the steps of: 
- collecting and storing a set of instructions previously provided to the system by at least one air traffic controller and information related to the air traffic delivered by the system associated with said instructions (see at least Fig. 3, Fig. 6, [0023] and [0033]; the data which diverges from the expected data is not added to the past model data and, instead, results in an alert indicating non-compliance); 
- determining the algorithmic model for automatically determining instructions as a function of information related to the air traffic by learning, carried out by computer, of a neural network, as a function of said stored set of instructions and said stored information related to the air traffic and associated with said instructions (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network).

Regarding claim 6, Bahrami discloses an electronic test device of an air traffic control electronic control system delivering information related to air traffic established as a function of input data representative of the state of the air traffic received by said system, said system further receiving, and processing air traffic control instructions that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]), 
wherein said electronic test device is adapted for receiving information related to the air traffic delivered by the system and in that it includes an algorithmic model for automatically determining instructions as a function of information relative to the air traffic, said model having been obtained during a learning phase, carried out by computer, of a deep learning neural network, as a function of a set of instructions previously provided by at least one air traffic controller to the system and information related to the air traffic associated with said instructions (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network).

Regarding claim 7, Bahrami discloses all of the limitations of claim 6. Additionally, _ discloses adapted for detecting the nonconformity of the system as a function of a behavior of the system (see at least Fig. 6 and [0033]; anomalies may be detected based on the behavior of the system).

Regarding claim 8, Bahrami discloses all of the limitations of claim 6. Additionally, _ discloses wherein the algorithmic model for 5automatically determining instructions were learned in order to determine instructions specific to at least one element, as a function of a determination by element from among a plurality of elements of the same type, during the learning of the instructions previously provided by at least one air traffic controller to the system and of the information related to the air traffic associated with said instructions, said element from among the plurality of 10elements of the same type being a geographical sector from among a plurality of geographical sectors and/or an air traffic controller role from among a plurality of roles and/or a functionality of the electronic control system of the air traffic from among several functionalities of said system (see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0012], [0017], [0019], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network. The elements may include, for example, regions of air space (i.e., geographic sectors) and/or any number of vehicle intent data such as that described at least in [0019]).

Regarding claim 9, Bahrami discloses a test platform for an air traffic control electronic control system delivering information related to air traffic established as a function of input data representative of the state of the air traffic received by said system, said system further receiving, and processing, in the operational phase, air traffic control instructions that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]),  
said platform being adapted for collecting and storing a set of instructions previously provided to the system by at least one air traffic controller and information related to the air traffic delivered by the system associated with said instructions(see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network); 
- determining the algorithmic model for automatically determining instructions as a function of information related to the air traffic by learning, carried out by computer, of a neural network, as a function of said stored set of instructions and said stored information related to the air traffic and associated with said instructions(see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network); 
- obtaining an electronic test device of the system including said algorithmic model for automatically determining instructions(see at least Fig. 3, Fig. 4A, Fig. 4B, Fig. 6, [0017], [0023]-[0024], and the publication generally; learning algorithms may be generated, for example, through a machine learning process comprising a deep neural network, and the past instructions are used to generate the present instructions relative to the air traffic. Examiner notes that the multilayer neural network is, by definition, a deep learning neural network); 
- testing said system via said electronic test device (Examiner notes that the above steps are considered a “test” which is performed at least by a processor (i.e., electronic test device)). 

Regarding claim 10, Bahrami discloses all of the limitations of claim 6. Additionally, _ discloses a test platform comprising: 
- an air traffic control electronic control system delivering information related to air traffic established as a function of input data representative of the state of the air traffic received by said system, said system further receiving, and processing control instructions from air traffic control that are provided to it by at least one air traffic controller (see at least Fig. 1, Fig. 2, and [0012]-[0013]); and 
- an electronic test device of said electronic system according to claim 6 (see at least Fig. 1 and [0013]; the input data is used to generate trajectories of, for example, two aircrafts and the information may be sent to the computer processor (i.e., electronic test device)).

Additional Relevant Art (previously of record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pat. No. 10,684,350 which relates to using historical data to track & route in different geographic regions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663